Third District Court of Appeal
                               State of Florida

                           Opinion filed June 3, 2015.
                              ________________

                                 No. 3D14-960
                          Lower Tribunal No. 09-28644
                              ________________

                                Ruben Otero,
                                   Appellant,

                                       vs.

                  Federal National Mortgage Association,
                                   Appellee.

     An Appeal from the Circuit Court for Miami-Dade County, Jacqueline
Hogan Scola, Judge.

      Thomas Erskine Ice, for appellant.

      Liebler, Gonzalez & Portuondo, and Joshua R. Levine, for appellee.


Before WELLS, LOGUE and EMAS, JJ.

PER CURIAM.

                         ON CONFESSION OF ERROR

      On Appellee’s confession of error, we reverse the final judgment of

foreclosure on appeal here and remand to the court below for further proceedings

in the instant matter.